NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30211

                Plaintiff-Appellee,             D.C. No.
                                                3:17-cr-00062-SLG-1
 v.

RICO P. GILLESPIE,                              MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Alaska
                Sharon L. Gleason, Chief District Judge, Presiding

                        Argued and Submitted June 8, 2022
                               Anchorage, Alaska

Before: HURWITZ, BRESS, and H. THOMAS, Circuit Judges.

      Rico Gillespie appeals the district court’s denial of his motion for

compassionate release from prison under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021) (per curiam), we affirm.

      1. The district court did not abuse its discretion in concluding that Gillespie



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
had not demonstrated “extraordinary and compelling reasons” for his release based

on changes to his conditions of confinement resulting from his prison’s efforts to

control the spread of COVID-19. See 18 U.S.C. § 3582(c)(1)(A)(i); Keller, 2 F.4th

at 1284. Although Gillespie argues that the district court relied too heavily on the

widespread nature of changes in prison practices attributable to COVID-19,

Gillespie has not demonstrated that the court abused its discretion in concluding that

the conditions he experienced—such as lockdowns, disruptions in medical care, and

lack of prison programming and services—do not constitute “extraordinary and

compelling reasons” justifying his early release. Nor does Gillespie claim any

particular medical vulnerability to COVID-19.           Because Gillespie did not

demonstrate extraordinary and compelling reasons for release, the district court was

not required to conduct a separate analysis of the sentencing factors in 18 U.S.C.

§ 3553(a). Keller, 2 F.4th at 1284.

      2. The district court did not abuse its discretion in not more specifically

analyzing Gillespie’s alleged rehabilitation in prison. The district court specifically

acknowledged Gillespie’s assertion that his “attempt to get his life on the right track

constitutes an extraordinary and compelling reason to reduce [his] sentence.”

Gillespie has not identified authority requiring more detailed evaluation under the

circumstances of this case. Nor has Gillespie provided a basis to conclude that the

district court failed to consider Gillespie’s arguments in denying relief.



                                          2
AFFIRMED.




            3